DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the Amendment field July 29, 2022. The following rejection is overcome:
Claims 1-17 under 35 U.S.C. 103 as being unpatentable over Ikenuma U.S. Pub. 2015/0349345 in view of Zimmerman et al. U.S. Pub. 2015/0280218.
Claims 1-17 and newly added claims 18-19 are rejected as necessitated by amendment are follows: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenuma U.S. Pub. 2015/0349345 in view of Zimmerman et al. U.S. Pub. 2015/0280218 and further in view of Hoshiba U.S. Pub. 2016/0181669.
With respect to claim 1, Ikenuma teaches an electrode useful in an electrochemical cell (positive electrode active material; [0069]), comprising: 5an electrochemically active material (lithium transition metal oxide [0070]; LiFePO4 [0216] or Li2CO3; [0211]); an electrically conductive material (graphite [0211]; graphene oxide; [0216];) and a binder (PVdF in 5wt% NMP solution; [0211]; the NMP can be a solution including 10vol% of water [0217]); wherein the binder is dispersed in an aqueous solution (PVdF in 5wt% NMP solution; [0211]; the NMP can be a solution including 10vol% of water [0217]; polar solvents [0108]).  With respect to claim 2, the binder is soluble in an aqueous solution (PVdF in 5wt% NMP solution; [0211]; the NMP can be a solution including 10vol% of water [0217]).  With respect to claim 3, the binder is partially soluble in an aqueous solution (the binder may be PVdF and PTFE; [0100]; PVdF in 5wt% NMP solution; [0211]; the NMP can be a solution including 10vol% of water [0217]).  With respect to claim 4,  15further comprising a lithium (lithium transition metal oxide [0070]; LiFePO4 [0216]). 20 With respect to claim 6, the electrochemically active material is in an amount having a range of 70-90 wt. % of the electrode (94.2%; [0216]). With respect to claim 7, comprising an electrically conductive current collector which is in electrical communication with the electrically conductive material (slurry mixture including graphene oxide conductive material is coated on a current collector; [0216]). With respect to claim 8, further comprising a second binder which is soluble in an aqueous solution (the binder may be PVdF and PTFE; [0100]).  With respect to claim 14, the electrochemically active material, the electrically conductive material, the solid ionically conductive polymer electrolyte and the binder comprise a plurality of dispersed, intermixed particulates (all positive electrode material was mixed and coated on the current collector; [0216]).  10With respect to claim 15, the electrode further comprises an electrically conductive current collector (current collector is a metal foil; [0024]); and wherein the electrode is adhered to the electrically conductive current collector (the active material is coated on the current collector to improve interface bonding strength by modifying the PVdF; [0017]).  With respect to claim 16, the electrochemically active material, the electrically conductive material, the solid 20ionically conductive polymer electrolyte and the binder comprise a plurality of dispersed, intermixed particulates forming a mixture; and wherein the mixture is adhered to the electrically conductive current collector by an aqueous slurry (all of the electrode components are mixed in an aqueous slurry of NMP with 10% water in a slurry mixture; [0216]). 25 With respect to claim 17, method of making a battery structure comprising the following steps: selecting an electrically conductive current collector and an electrode (positive electrode material mixed and coated on current collector; [0216]); wherein the electrode is comprised of an electrochemically active material (LiFePO4; [0216]), an electrically conductive material (graphene oxide; [0216]), and a binder (PVdF; [0216]); 30mixing the electrochemically active material, the electrically conductive material, and the binder in an aqueous solution to create a slurry (positive electrode material mixed in a slurry; [0216]); positioning the slurry adjacent to the electrically conductive current collector (the mixed slurry is coated on a current collector; [0216]); and drying the slurry [0216]); wherein the electrode adheres to the electrically conductive current collector (the active material is coated on the current collector to improve interface bonding strength by modifying the PVdF; [0017]).
Ikenuma does not expressly disclose a solid ionically conductive polymer electrolyte (claims 1 & 17); an aqueous soluble binder (claims 1 & 17); wherein the electrochemically active material, the electrically conductive material, the solid ionically conductive polymer electrolyte, and the aqueous soluble binder dispersed in an aqueous solution are mixed to form a slurry arranged to adhere to an electrically conductive current collector (claim 1);  the electrochemically active material comprising a graphite (claim 5); the solid ionically conductive polymer electrolyte is in an 30amount having a range of 52-15 wt.% of the electrode (claim 9); the solid ionically conductive polymer electrolyte has an ionic conductivity of at least 1x10-4 S/cm (claim 10); the solid ionically conductive polymer electrolyte has a crystallinity of at least 30% (claim 11); the solid ionically conductive polymer electrolyte has a 5cathodic transference number greater than 0.4 and less than 1.0 (claim 12); the solid ionically conductive polymer electrolyte is in a glassy state (claim 13); styrene-butadiene rubber (claims 18 & 19).  
Zimmerman teaches that it is well known in the art to employ a positive electrode including a binder dissolved in a solution (PVDF dissolved in NMP; Example 4) including: a solid ionically conductive polymer electrolyte (solid ionically conductive polymer; [0015]; claims 1 & 17); the electrochemically active material comprising a graphite ([0075]; claim 5); the solid ionically conductive polymer electrolyte is in an 30amount having a range of 52-15 wt.% of the electrode (25% is the balance of material of solid conductive polymer material; Example 2; 10% to 60%; [0009]; claim 9); the solid ionically conductive polymer electrolyte has an ionic conductivity of at least 1x10-4 S/cm ([0009]; claim 10); the solid ionically conductive polymer electrolyte has a crystallinity of at least 30% (crystallinity of 30% to 100% [0051]; claim 11); the solid ionically conductive polymer electrolyte is in a glassy state (glass transition; [0051]; claim 13).  
Hoshiba teaches that its well known in the art to employ a positive electrode with an aqueous soluble binder (styrene-butadiene rubber equivalence to PVdF; [0090]; claims 1 & 17); wherein the electrochemically active material, the electrically conductive material and the aqueous soluble binder dispersed in an aqueous solution are mixed to form a slurry arranged to adhere to an electrically conductive current collector (positive active material, conductive material and binder in a slurry of water coated on the current collector; [0090] – [0093]; claim 1);  styrene-butadiene rubber (styrene-butadiene rubber equivalence to PVdF; [0090]; claims 18 & 19).  The slurry may also include NMP. See paragraph [0093]. 
Ikenuma in view of Zimmerman and Hoshiba are analogous art from the same field of endeavor, namely fabricating cathodic materials with PVdF binders in NMP solutions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the conductive polymer of Zimmerman, in the cathode of Ikenuma, in order to increase ion conductivity. The skilled artisan recognizes that improved ion conductivity increases power output. 
With respect to an aqueous soluble binder in the positive electrode material, it would have been obvious to employ the styrene-butadiene rubber aqueous soluble binder dissolved in the aqueous slurry of Hoshiba, in the cathodic material of Ikenuma in view of Zimmerman, because Hoshiba teaches the equivalence of PVdF to styrene-butadiene rubber (claims 1 & 17). More specifically, because these binders were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute PVdF for styrene-butadiene rubber. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). MPEP 2144.06. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
With respect to the solid ionically conductive polymer electrolyte has a 5cathodic transference number greater than 0.4 and less than 1.0 (claim 12); it is reasonable to expect a transference number within said range of the conductive polymer of Ikenuma in view of Zimmerman, as the same conductive polymer, such as PEEK, set forth by Applicant. See the instant specification at Table 1. Furthermore, support for this assertion is provided in MPEP 2112.01, “[where] [p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since Ikenuma in view of Zimmerman teach the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
	Applicant asserts Ikenuma U.S. Pub. 2015/0349345 in view of Zimmerman et al. U.S. Pub. 2015/0280218 are not obvious over claims 1-17, because Ikenuma uses a PVdF binder in an NMP solution, and silent to an aqueous soluble binder in an aqueous solution. This assertion is correct, and the previously pending rejection is overcome.  
	Applicant asserts that aqueous soluble binders provide meaningful technical improvements over non-aqueous soluble binders as shown in Examples 1 and 2. However, the laundry list of aqueous soluble binders set forth in the Specification and reflected newly added claims 18-19 are well known, and it is unclear as to whether all aqueous soluble binders, including the binders of claims 18-19,  provide improved adhesion results generally, or if SBR solely outperforms PVdF. Stated differently, the same size is too small to determine unobviousness, as Examples 1 & 2 only show PVdF and SBR, respectively. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/ANCA EOFF/Primary Examiner, Art Unit 1722